344 F.2d 700
Jessie Landon JACKSON, Appellant,v.UNITED STATES of America, Appellee.
No. 21493.
United States Court of Appeals Fifth Circuit.
May 5, 1965.

Nelson Coffin, Columbus, Ga., for appellant.
Sampson M. Culpepper, Asst. U.S. Atty., Macon, Ga., Floyd M. Buford, U.S. Atty., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
This appeal is from a conviction for violation of the National Motor Vehicle Theft Act.  The appellant first came in contact with the law in this transaction when he was stopped in the act of speeding and reckless driving by a city policeman in Columbus, Georgia.  The complaint here is of the admission in evidence of the appellant's response to a question about his identity and a request to see his driver's license.  The question and request were of the routine nature that have come to be expected when an automobile driver is stopped in connection with a traffic violation, whether he gets a ticket or not.  At the time of the arrest and the conversation complained of, the officer neither knew nor had reason to believe that the automobile was stolen.  We have carefully considered the record and have come to the conclusion that the evidence was admissible under the circumstances of this case.


2
No reversible error appears, and the judgment is affirmed.